Citation Nr: 1618498	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-13 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right hip osteoarthritis, to include as secondary to service-connected L5-S1 degenerative disc disease with intervertebral disc syndrome.  

2.  Entitlement to service connection for left hip osteoarthritis, to include as secondary to service-connected L5-S1 degenerative disc disease with intervertebral disc syndrome.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a bilateral hand disability, to include carpal tunnel syndrome and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 and January 2010 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a July 2013 video conference hearing.  At the hearing, the Veteran testified that he was seeking service connection for a right and left hand disability, to include arthritis and carpal tunnel syndrome.  As service connection for either of the disabilities would satisfy the Veteran's claim, the matter has been characterized accordingly.  

These matters were previously before the Board in January 2014 when they were remanded for additional development.  Notably, in a July 2014 rating decision, the Veteran was awarded service connection for posttraumatic degenerative disease of the left thumb, rated noncompensable.  

Finally, in March 2016, the Veteran filed a claim for entitlement to increased ratings for his service-connected bilateral metatarsalgia, right ankle degenerative joint disease, connected L5-S1 degenerative disc disease with intervertebral disc syndrome, and left thumb arthritis.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for a bilateral hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his right hip osteoarthrosis had its onset in service.  

2.  Resolving all reasonable doubt in the Veteran's favor, his left hip osteoarthrosis had its onset in service.  

3.  Resolving all reasonable doubt in the Veteran's favor, his left knee arthritis with medial meniscus tear and patellofemoral chondromalacia had its onset in service.  

4.  Resolving all reasonable doubt in the Veteran's favor, his right knee arthritis with medial meniscus tear had its onset in service.  

5.  Resolving all reasonable doubt in the Veteran's favor, his tinnitus had its onset in service.  





CONCLUSIONS OF LAW

1.  Right hip osteoarthrosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  Left hip osteoarthrosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

3.  The Veteran's left knee arthritis with medial meniscus tear and patellofemoral chondromalacia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The Veteran's right knee arthritis with medial meniscus tear was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  

5.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Right and Left Hip Disability

The Veteran contends that his right and left hip disabilities are related to service, to include as secondary to his service-connected L5-S1 degenerative disc disease with intervertebral disc syndrome and/or his bilateral knee disability.  See, e.g., March 2010 Veteran correspondence; July 2013 video conference hearing testimony.  

The evidence shows that the Veteran has been diagnosed with right and left hip osteoarthrosis and degenerative joint disease.  See June 2009 VA MRI.  His service treatment records show that in July 1984, the Veteran complained of pain in his hips.  In June 1989, he complained of dull pain in his hips for more than two months.  In July 1989, the Veteran complained of increased pain in his right hip, and occasional bilateral hip pain; x-rays of the right hip revealed no significant abnormality.  On October 1991 VA examination, the Veteran complained of bilateral hip pain, progressively worsening the last several years; the diagnosis was sprain/strain of both hips.  X-rays of the hips on examination were normal.  April 2009 x-rays of the hips were negative.  November 2009 VA examination noted the Veteran had a one-time complaint in June 1989 for hip pain with negative radiographs of the right hip.  Inasmuch as there was no treatment immediately post-service and no intercurrent issue other than age to explain the current findings on MRI (in June 2009) of the hips, the examiner opined that the Veteran's bilateral hip disability was not caused by or a result of his service.  January 2011 x-rays of the hips were negative.  On August 2012 VA examination, the examiner indicated that there was a normal bilateral hip examination, and based on radiographs in October 1991 and January 2011, there was no evidence of osteoarthrosis, and opined that the Veteran's current bilateral hips were not caused by or a result of his service-connected L5-S1 degenerative disc disease with intervertebral disc syndrome.  On April 2014 VA examination, it was noted that there was a normal hip examination in October 1991 and no diagnosis of osteoarthrosis of the hips until 2009, which was a direct correlation to his age.  Therefore, the Veteran's current hip disability was not caused by or a result of his active duty.  

The Board finds that the Veteran's report of experiencing right and left hip pain in service and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno, 6 Vet. App. at 470.  To the extent the November 2009 VA examiner indicated that the Veteran had a single complaint during service relating to his hips, as noted above by the service treatment records, such finding was in error, and the opinion provided was clearly based on an incomplete/inaccurate factual background.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Similarly, the August 2012 VA examiner found that there was no evidence of osteoarthrosis of the hips based on radiographs in October 1991 and January 2011, but the evidence of record clearly shows a diagnosis of osteoarthrosis of the hips in June 2009 on MRI.  Therefore, the August 2012 VA opinion is also entitled to no probative value.  In addition, the April 2014 VA examiner noted that there was a normal hip examination in October 1991, and opined that because there was no evidence of a diagnosis of osteoarthrosis of the hips until 2009, such was in direct correlation with the Veteran's age.  However, as noted above, the Veteran did not have an entirely normal examination in October 1991 as he complained of progressively worsening bilateral hip pain, although no underlying disability was found after physical examination.  

While there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim.  The Board finds that the competent evidence of record reflects the Veteran has experienced right and left hip pain and symptoms during and since service, with service treatment records reflecting multiple complaints of and treatment for right and left hip pain, and post-service treatment records and statements of ongoing complaints with a current diagnosis of right and left hip osteoarthrosis.  The Board also finds significant that the diagnosis of right and left hip osteoarthrosis was not found until the Veteran underwent advanced radiographic imaging by MRI, as x-rays during and since service have remained negative, and therefore earlier advanced radiographic imaging may well have revealed right and left hip osteoarthrosis as well.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right and left hip osteoarthrosis.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Inasmuch as this decision grants service connection for right and left hip osteoarthrosis as directly incurred in service, there is no need for the Board to consider the alternative theories of entitlement.  

Left and Right Knee Disability

The Veteran contends that his left and right knee disabilities are directly related to service.  See July 2013 video conference hearing testimony.  

The evidence shows that the Veteran has been diagnosed with osteoarthritis bilateral knees, bilateral knee medical meniscus posterior horn tear, left knee medial and patellofemoral compartment chondromalacia, and right knee partial tear versus degeneration of the patellar tendon near its proximal insertion.  See, e.g., June 2009 MRI; July 2012 VA examination.  His service treatment records show that in August 1974, a filing cabinet/safe fell on the Veteran's knees, with complaints of swelling and pain since the accident; impressions of medial collateral ligament strain, joint effusion were provided.  From August 1974 to October 1974, the Veteran underwent physical therapy and treatment for his knees.  In June 1980, the Veteran complained of an injury just under his left knee while playing football; physical examination revealed an abrasion on the left knee and it was cleaned.  In July 1984, he complained of painful legs.  In April 1991, the Veteran complained of right knee intrapatellar pain; the assessment was mild intrapatellar tendonitis.  May 1991 x-rays of the right knee revealed no significant abnormalities.  

The post-service evidence includes an October 1991 VA examination wherein the Veteran reported bilateral knee pain since his injury during service, more so on straining and walking.  The diagnosis was chronic pain of both knees, possibly sprain/strain.  In May 2009 correspondence, the Veteran related that there was no need to see a physician after service because he was told during service to learn to live with the pain.  In October 2009 correspondence, the Veteran indicated that his knees have bothered him during and since service, and have worsened.  In a June 2010 statement from a fellow servicemember, E. Phillips, it was stated that he worked with the appellant when the safe fell on him, and since then the appellant has had continuing pain in his knees.  On July 2012 VA examination, the examiner found that the Veteran had crepitus in both knees and x-ray degenerative changes consistent with osteoarthritis in both knees.  The examiner concluded the osteoarthritis was age-related without nexus to active duty.  On April 2014 VA examination, the examiner diagnosed bilateral knee osteoarthritis, and opined that the Veteran's bilateral knee osteoarthritis was not caused by or a result of his active duty as it was age related without nexus to active duty.  

The Board finds that the Veteran's report of experiencing bilateral knee pain in service and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of the same.  See Davidson, 581 F.3d at 1316; Layno, 6 Vet. App. at 470.  To the extent the July 2012 and April 2014 VA examiners indicated that the Veteran's bilateral knee osteoarthritis were age-related without nexus to active duty, the Board finds that such opinions are not entitled to any weight because they are conclusive without any supportive reasoning.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

While there is no adequate medical nexus opinion of record, this is not fatal to the Veteran's claim.  The Board finds that the competent evidence of record reflects the Veteran has experienced bilateral knee pain and symptoms during and since service, with service treatment records reflecting multiple complaints of and treatment for bilateral knee pain, and post-service treatment records and statements of ongoing complaints with several diagnosed bilateral knee disabilities.  The Board also finds significant that while the July 2012 and April 2014 examiners opined that the Veteran's left and right knee disability were age-related, the Veteran had active service for approximately 22 years and during which there is a natural "aging" process, and there is no evidence of intercurrent injury since the Veteran's active service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right knee arthritis with medial meniscus tear, and left knee arthritis with medial meniscus tear and patellofemoral chondromalacia.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Tinnitus

The Veteran contends that his tinnitus had its onset in service, and is otherwise related to excessive earwax buildup and acoustic trauma during service from the card reader, card puncher and printer used as part of his duties.  See July 2013 video conference hearing testimony; August 2014 veteran correspondence.  

The Veteran's DD Form 214 reflects that his primary specialty was supply system analysis supervisor and inventory management specialist.  His service treatment records show that in October 1979 physical examination revealed the right ear canal had a significant amount of earwax.  In March 1980, May 1982, August 1987, and May 1990, he complained of and received treatment for cerumen impaction in both ears.  

The post-service evidence includes Wilford Hall Medical Center treatment records, including in June 2006 showing the Veteran's complaint of blockage in his right ear canal, and that his hearing is muffled; the diagnosis was right cerumen impaction.  In November 2006 and May 2007, he again complained of right ear pain.  In an April 2009 VA treatment record, the Veteran complained of intermittent tinnitus of only the right ear.  June 2009 VA examination included the Veteran's report of tinnitus about two years earlier.  It was noted that the Veteran left the military with normal hearing bilaterally.  The Veteran's report of the onset of his tinnitus is several years following his release from military service.  On this basis, it was less likely as not the Veteran's tinnitus was caused by or a result routine noise exposure in service.  September 2009 VA treatment records note the Veteran's complaint of right ear pain for approximately three weeks.  January 2010 VA treatment records document the Veteran's report of his right ear feeling full, popping at times, and sometimes feeling like a wind tunnel is going through.  Physical examination revealed minimal cerumen of the left ear, and debris in the right ear.  March 2012 VA treatment records note his complaint of his ears popping and ringing.  Physical examination revealed a small amount of cerumen, bilaterally.  At the July 2013 video conference hearing, the Veteran testified that he had ringing in his ears during service but that he did not notice it because of the constant noise generated by the computers.  On April 2014 VA examination, the examiner indicated he concurred with the prior VA examination opinion in June 2009 because the Veteran's hearing was normal at time of separation without significant threshold shifts from the time of entry into the military, and there were no objective factors seen for which etiology of the Veteran's tinnitus can be attributed.  In July 2014, the Veteran submitted an online excerpt indicated that the possible causes of tinnitus include earwax buildup.  In August 2014 correspondence, the Veteran stated that he experienced excessive earwax buildup during service and that his ears rang during service.  

The Board finds that the Veteran's report of experiencing recurrent cerumen impaction of his ears, earwax buildup and ringing of at least his right ear in service, and of ongoing symptoms thereafter, are competent based on his ability to observe those symptoms with his own senses.  See Davidson, 581 F.3d at 1316; Layno, 6 Vet. App. at 470.  The evidence against the Veteran's claim includes the June 2009 and April 2014 VA examiners' opinions that the Veteran's tinnitus was not related to his active service, in part due to his normal hearing at separation from active service.  The evidence in support of the Veteran's claim includes his assertions that he noticed ringing in at least his right ear during active service, and treatise evidence that one of the possible causes for tinnitus includes earwax buildup.  Resolving all reasonable doubt in the Veteran's favor, inasmuch as his service treatment records include numerous complaints and treatment for cerumen impaction, he has presented credible accounts of experiencing ringing in at least his right ear during service, and post-service diagnosis of tinnitus accompanied by treatise evidence that a possible cause of tinnitus includes earwax buildup, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for right hip osteoarthrosis is granted.  

Service connection for left hip osteoarthrosis is granted.  

Service connection for left knee arthritis with medial meniscus tear and patellofemoral chondromalacia is granted.   

Service connection for right knee arthritis with medial meniscus tear is granted.  

Service connection for tinnitus is granted.  


REMAND

While the Board regrets additional delay with respect to the Veteran's claim for entitlement to service connection for a bilateral hand disability, the Board finds that additional development is necessary prior to adjudication of the claim.  

The Veteran's claim encompasses carpal tunnel syndrome and arthritis.  On August 2012 VA examination, the Veteran was diagnosed with mild osteoarthritis bilateral hands.  It was opined that his current bilateral hands disability was secondary to his age and not caused by or the result of his duties as a supply systems analyst and inventory management specialist during service.  In January 2014, the Board remanded this matter for another examination to obtain a nexus opinion as to the etiology of his bilateral hand disability.  

The Veteran was afforded a VA examination in May 2014.  He was diagnosed with osteoarthritis of the hands and carpal tunnel syndrome.  It was indicated that the x-ray changes were compatible with the Veteran's age and senescence (i.e, the process of becoming old).  It was further opined that there was no definite nexus for carpal tunnel syndrome to the Veteran's service career, and that recent studies have shown that there is no clear correlation of carpal tunnel syndrome to occupation.  

After a review of the evidence of record, the Board finds that clarification is needed whether the Veteran's bilateral hand disability is related to his active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The Board notes that there is no requirement that the Veteran's bilateral hand disability be definitively related to his service, or that the causal relationship be "clear."    

Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  In addition, the Veteran contends that his bilateral hand disability is secondary to his service-connected residuals of a tear to the collateral ligament of the left thumb and associated posttraumatic degenerative disease of the left thumb; there remains no opinion that has addressed this theory of entitlement.  See May 2009 Veteran correspondence; see also El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records since February 2016 pertaining to the Veteran's hands, as well as any identified outstanding private treatment records that have not been associated with the claims file.  

2. After the above has been completed, schedule the Veteran for a VA examination to determine the current nature, onset, and likely etiology of his of any right and left hand disability found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

The examiner must opine as to whether it is at least as likely as not that any right and left hand disability/carpal tunnel syndrome found to be present is related to or had its onset in service, to his more than 22 years of in-service "aging."  

The examiner should provide an opinion as to whether it is at least as likely as not the Veteran's current right and left hand disability/carpal tunnel syndrome was caused by his service-connected residuals of a tear to the collateral ligament of the left thumb and associated posttraumatic degenerative disease of the left thumb.  

The examiner should also provide an opinion as to whether it is at least as likely as not the Veteran's current right and left hand disability/carpal tunnel syndrome was aggravated by his service-connected residuals of a tear to the collateral ligament of the left thumb and associated posttraumatic degenerative disease of the left thumb.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed, using the proper standard of probability requested above.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the matter. If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


